Citation Nr: 1509151	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  12-25 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel







INTRODUCTION

The Veteran, who is the appellant in this case, had service from July 1975 to July 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 decision of the Regional Office (RO) in Sioux Falls, South Dakota.


FINDINGS OF FACT

Hearing loss has been manifested by average pure tone air conduction threshold at 1,000, 2,000, 3,000, and 4,000 Hertz of no worse than 82 decibels in the right ear and 59 decibels in the left ear, and speech recognition ability (Maryland CNC test) of 60 percent in the right ear and 94 percent in the left ear.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.85, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his bilateral hearing loss is more severe than currently rated, and warrants an evaluation in excess of 10 percent.  The Veteran's bilateral hearing loss is rated using 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code (DC) 6100 (2014).  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where, as here, an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Board has reviewed all the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the current appeal.

Under DC 6100, hearing impairment evaluations are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85.

The Veteran was initially granted service connection for bilateral hearing loss in March 1980, and assigned a noncompensable rating.  The Veteran filed a claim for an increased rating in August 2006, contending that his hearing had gotten worse, and received a 10 percent rating.  After a full review of the record, and as discussed below, the Board concludes that a rating in excess of 10 percent for bilateral hearing loss is not warranted.  

On the authorized audiological evaluation in March 2012, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
90
90
105+
82
LEFT
25
55
75
80
59

Speech audiometry revealed speech recognition ability of 60 percent in the right ear and of 94 percent in the left ear.

To determine the appropriate rating evaluation for the Veteran's hearing loss, the Board first looks to Table VI of DC 6100 as directed by 38 C.F.R. § 4.85(b).  Because the Veteran's lesser pure tone threshold average from 1000 hertz to 4000 on the right side during the March 2012 VA examination was 82 decibels with 60 percent speech discrimination, Table VI assigns the Roman numeral VIII to the right ear.  The Veteran's left ear pure tone threshold average during the March 2012 VA examination was 59 decibels, with speech discrimination of 94 percent.  Table VI indicates the assignment of Roman numeral II for the left ear. 

Next, DC 6100 directs the rating specialist to apply the Roman numerals derived from Table VI, to Table VII.  Specifically, the horizontal rows of Table VII represent the ear having the better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).  Where the row for Roman numeral VIII and the column for Roman numeral II intersect, Table VII reveals that a rating of 10 percent is warranted.  There is no other evidence of record that addresses the schedular rating criteria.  While the Veteran is competent to report symptoms of decreased hearing, the Board, nonetheless, is bound to use the rating criteria identified in 38 C.F.R. § 4.85.

The Board has considered the Veteran's statements of record that a higher disability rating is warranted for his bilateral hearing loss.  The Veteran's assertions that his hearing impairment is greater than the 10 percent schedular rating have been carefully considered.  However, although the Veteran is competent to report that he has difficulty hearing, he is not competent to establish the actual level of hearing disability.  See Barr v. Nicholson, 21 Vet. App. 303, 308-10 (2007).  This determination requires audiometric testing, which falls within the province of a trained medical professional.  Additionally, rating a hearing loss disability involves the mechanical application of the rating schedule, which in this case results in a 10 percent rating.  See Lendenmann, 3 Vet. App. at 349.  

The examination was conducted by a licensed audiologist, who conducted an audiogram.  There is no competent evidence of record which contradicts it.  The Board thus finds that it is of significant probative value.  Even though the March 2012 VA examiner did not record the Veteran's assertions as to the functional impact of his bilateral hearing loss in the Veteran's own words, the RO subsequently received a statement in support of the Veteran's claim in May 2012 that sufficiently described such impact.  The Board has taken this information into consideration and has addressed the Veteran's statements in the REMAND section below.  The Board finds that the Veteran is competent to report symptomatology relating to the effects of his bilateral hearing loss on his everyday life because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability relating such to the appropriate DCs.  To the extent that the Veteran alleges greater severity, the Board finds that the probative value of his allegations is outweighed by the aforementioned examiner's findings.  

Competent evidence concerning the nature and extent of the Veteran's disability during the current appeal has been provided by the VA examiner through relevant medical findings in conjunction with the examination.  In this regard, the medical findings (as provided in the examination report) directly address the evaluation criteria for this disability.  Accordingly, the Board finds that the medical examination opinion and findings are of greater probative value than the Veteran's allegations regarding the severity of his bilateral hearing loss.  The Veteran does not meet the criteria for a higher rating because he has not been shown to have decreased hearing in excess of the audiological testing results discussed previously.  

The Board has considered whether staged ratings are appropriate.  See Hart, 21 Vet. App. at 505.  However, auditory threshold levels have not undergone any increase so as to warrant a disability rating in excess of 10 percent at any time during the appeal period.  Accordingly, staged ratings are not warranted.

To accord justice in an exceptional case where the schedular standards are found to be inadequate, VA is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture, with related factors as marked interference with employment or frequent periods of hospitalization, as to render impractical application of regular schedular standards.  

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The schedular criteria are adequate to rate the Veteran's bilateral hearing loss disability. The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which are not demonstrated in this case, and as measured by both audiological testing and speech recognition testing. The Veteran's complaints relate to diminished auditory acuity and speech recognition. Diminished auditory acuity and speech recognition testing are the foundation of the schedular criteria. Moreover, the testing is to be performed without the use of hearing aids. See 38 C.F.R. § 4.85(a) . The scores represent a rating made on the worst possible objective measure of performance. In other words, the Veteran does not have any symptoms from the service-connected hearing loss disability that are unusual or are different from those contemplated by the schedular rating criteria.  It is also important to note to while the Veteran attributes loss of balance and nausea to a perforated ear drum, service connection for such was denied in an unappealed October 2012 decision.  

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability. The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999. See 64 Fed. Reg. 25206 (May 11, 1999). In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids. VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment. The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA. The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting. 59 Fed. Reg. 17295 (April 12, 1994). Accordingly, the Board finds that functional impairment due to hearing loss is a disability picture that is considered in the current schedular rating criteria; therefore, the Veteran's struggle to comprehend verbal conversations and hear his television are factors contemplated in the regulations and schedular rating criteria. 

For these reasons, the Board finds that the schedular rating criteria in this case is adequate to rate the Veteran's bilateral hearing loss, and the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) . In the absence of exceptional factors associated with the bilateral hearing loss, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. 

The Court has indicated that in claims for increased ratings the Board must consider whether the record raises the issue of unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence does not indicate that the Veteran's bilateral hearing loss disability made him unable to secure or follow any substantially gainful occupation; therefore, the record does not raise the issue of unemployability.

Based on the foregoing, the Board concludes that the Veteran's bilateral hearing loss has been no more than 10 percent disabling for the period on appeal.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  For an increased-compensation claim, the US Court of Appeals of Veterans Claims (the Court) has held that § 5103(a) required, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Such notice was provided in the letter sent to the Veteran in March 2012.  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded a VA examination with respect to his claim in March 2012.  During the examination, the VA examiner conducted a physical examination of the Veteran with diagnostic testing, was provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matter on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

With regard to the VA examination of record, the Board calls attention to Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In Martinak, the Court held that relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id.  The Board finds that the Veteran's statements adequately described the functional effects of his bilateral hearing loss, and demonstrates that another VA examination is not warranted in order to record these statements again in an examination setting.

In this regard, the Board notes that the Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extraschedular rating is warranted.  Specifically, the Court noted that, "unlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted.  The VA Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Id.  Therefore, the VA examination is not defective under Martinak.  21 Vet. App. at 455.  

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to a rating in excess of 10 percent for bilateral hearing loss is denied.



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


